United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 10, 2015                  Decided August 7, 2015

                         No. 14-1107

           SW GENERAL, INC., DOING BUSINESS AS
               SOUTHWEST AMBULANCE,
                     PETITIONER

                              v.

            NATIONAL LABOR RELATIONS BOARD,
                      RESPONDENT


                 Consolidated with 14-1121


        On Petition for Review and Cross-Application
                for Enforcement of an Order of
             the National Labor Relations Board


    Alison N. Davis argued the cause for the petitioner.
Sherron McClain was with her on brief. Jennifer W. Thomas
entered an appearance.

    Kellie J. Isbell, Attorney, National Labor Relations Board,
argued the cause for the respondent. Richard Griffin, Jr.,
General Counsel, John H. Ferguson, Associate General
Counsel, Linda Dreeben, Deputy Associate General Counsel,
and Robert J. Englehart, Supervisory Attorney, were with her
on brief.
                                2
    Before: HENDERSON, SRINIVASAN and WILKINS, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge HENDERSON.

     KAREN LECRAFT HENDERSON, Circuit Judge: This case
involves a labor dispute between an ambulance company and
its employees. We do not reach the merits of that dispute,
however, because we conclude that Lafe Solomon, the former
Acting General Counsel of the National Labor Relations Board
(NLRB or Board), served in violation of the Federal Vacancies
Reform Act of 1998 (FVRA), 5 U.S.C. §§ 3345 et seq.
Accordingly, the unfair labor practice (ULP) complaint issued
against the ambulance company was unauthorized. We grant
the petition for review, deny the cross-application for
enforcement and vacate the Board’s order.

                     I. BACKGROUND

                   A. VACANCY STATUTES

     The FVRA is a response to what Chief Justice John
Marshall called “the various crises of human
affairs”—problems that arise when our Constitution confronts
the realities of practical governance. M’Culloch v. Maryland,
17 U.S. 316, 415 (1819). Specifically, the Appointments
Clause generally requires “Officers of the United States” to be
nominated by the President “by and with the Advice and
Consent of the Senate.” U.S. CONST. art. II, § 2, cl. 2.
Advice and consent is “more than a matter of etiquette or
protocol”; it is a “structural safeguard[]” intended to “curb
Executive abuses of the appointment power” and to “promote a
judicious choice of persons for filling the offices of the union.”
Edmond v. United States, 520 U.S. 651, 659 (1997) (quotation
marks and alterations omitted). But vacancies can occur
unexpectedly (due to death, resignation, illness, etc.) and the
                                 3
confirmation process takes time.          See ANNE JOSEPH
O’CONNELL, WAITING FOR LEADERSHIP at 10 fig. 5 (2010)
(finding average lag time of 190 days between vacancy and
confirmation). To keep the federal bureaucracy humming, the
President needs the power to appoint acting officers who can
serve on a temporary basis without first obtaining the Senate’s
blessing.

     Since the “beginning of the nation,” the Congress has
given the President this power through vacancy statutes.
Doolin Sec. Sav. Bank, F.S.B. v. Office of Thrift Supervision,
139 F.3d 203, 209–10 (D.C. Cir. 1998) (citing, inter alia, Act
of May 8, 1792, ch. 37, § 8, 1 Stat. 279, 281). 1 The
predecessor to the FVRA, the Vacancies Act, was first enacted
in 1868. See Act of July 23, 1868, ch. 227, 15 Stat. 168. The
Vacancies Act allowed the President to fill vacancies with
temporary acting officers, subject to limitations on whom he
could appoint and how long the appointee could serve. See
Pub. L. No. 89-554, 80 Stat. 378, 426 (Sept. 6, 1966); Pub. L.
No. 100-398, 102 Stat. 985, 988 (Aug. 17, 1988).

    Presidents, however, have not always complied with the
Vacancies Act. See MORTON ROSENBERG, CONG. RESEARCH
SERV., 98-892 A, THE NEW VACANCIES ACT: CONGRESS ACTS
TO PROTECT THE SENATE’S CONFIRMATION PREROGATIVE 2–3
(1998). By 1998, an estimated 20% of all officers in positions
requiring presidential nomination and Senate confirmation
(PAS positions) were serving in a temporary acting capacity,

    1
       The Constitution also partially addresses this problem. The
President can temporarily fill vacancies “that may happen during the
Recess of the Senate.” U.S. CONST. art. II, § 2, cl. 3. But the
Recess Appointments Clause is an incomplete answer because the
President may need to install an acting officer before the Senate’s
next recess.
                               4
many well beyond the time limits prescribed in the Vacancies
Act. See id. at 1. Nor was the Vacancies Act particularly
amenable to judicial enforcement. In Doolin, for example, we
did not decide whether the acting director of the Office of
Thrift Supervision lacked statutory authority because we
determined that any error in his appointment was cured. See
139 F.3d at 214. We relied on the doctrine of ratification:
because the director’s decision was later approved by a
properly appointed director, any defect in his appointment was
immaterial. See id. at 212–14. Our decision in Doolin, along
with the President’s appointment of Bill Lann Lee to be Acting
Attorney General of Civil Rights in 1997, prompted
congressional action. See ROSENBERG, supra, at 1, 8.

     In June 1998, Senators Fred Thompson, Robert Byrd,
Strom Thurmond and others introduced the FVRA to
strengthen, and ultimately replace, the Vacancies Act. See
144 CONG. REC. S6413–14 (daily ed. June 16, 1998) (statement
of Sen. Thompson). The statute was framed as a reclamation
of the Congress’s Appointments Clause power. See id. at
S6413 (“This legislation is needed to preserve one of the
Senate’s most important powers: the duty to advise and
consent on presidential nominees.”); S. REP. NO. 105-250, at 5
(1998) (“If the Constitution’s separation of powers is to be
maintained, . . . legislation to address the deficiencies in the
operation of the current Vacancies Act is necessary. . . . [T]he
Senate’s confirmation power is being undermined as never
before.”). After some amendment, the FVRA was enacted in
October 1998. See Pub. L. No. 105-277, div. C, tit. I, § 151.

     The FVRA provides that, in the event of a vacancy in a
PAS position, the “first assistant” automatically takes over in
an acting capacity. 5 U.S.C. § 3345(a)(1). The President can
also choose to appoint a senior employee from the same agency
or a PAS officer from another agency to serve as the acting
                               5
officer. Id. § 3345(a)(3), (a)(2). Generally speaking, an
acting officer can serve no longer than 210 days and cannot
become the permanent nominee for the position. See id.
§§ 3346; 3345(b). Moreover, in response to Doolin, the
FVRA renders actions taken by persons serving in violation of
the Act void ab initio. See id. § 3348(d)(1)–(2) (“An action
taken by any person who is not acting [in compliance with the
FVRA] shall have no force or effect” and “may not be
ratified.”); see also 144 CONG. REC. S6414 (explaining that the
FVRA “impose[s] a sanction for noncompliance,” thereby
“[o]verruling several portions of [Doolin]”); S. REP. NO.
105-250, at 5 (“The Committee . . . finds that th[e ratification]
portion of [Doolin] demands legislative response. . . .”).

         B. NLRB GENERAL COUNSEL VACANCY

     Under the National Labor Relations Act (NLRA), the
General Counsel of the NLRB must be appointed by the
President with the advice and consent of the Senate. 29
U.S.C. § 153(d). He is primarily responsible for prosecuting
ULP cases before the Board. Id. Indeed, the Board cannot
adjudicate a ULP dispute until the General Counsel decides a
charge has merit and issues a formal complaint. See id.
§ 160(b); 29 C.F.R. §§ 102.9, 102.15. To manage the volume
of ULP charges filed each year, the General Counsel has
delegated his authority to investigate charges and issue
complaints to thirty-two regional directors. See NLRB v.
Sears, Roebuck & Co., 421 U.S. 132, 139 (1975) (citing 29
C.F.R. §§ 101.8; 102.10). The General Counsel, however,
retains “final authority” over charges and complaints and
exercises “general supervision” of the regional directors. 29
U.S.C. § 153(d).

   In June 2010, Ronald Meisburg resigned as NLRB
General Counsel. The President directed Lafe Solomon,
                                6
then–Director of the NLRB’s Office of Representation
Appeals, to serve as the Acting General Counsel in Meisburg’s
stead. See Memorandum from the White House for Lafe E.
Solomon (June 18, 2010). The President cited the FVRA as
the authority for Solomon’s appointment. See id. (invoking
“section 3345(a) of title 5”). 2 On January 5, 2011—six
months into Solomon’s temporary appointment—the President
nominated him to be General Counsel. 157 CONG. REC. S69
(daily ed. Jan. 5, 2011). The Senate, however, returned
Solomon’s nomination. 159 CONG. REC. S17 (daily ed. Jan. 3,
2013). The President resubmitted Solomon’s nomination on
May 24, 2013, 159 CONG. REC. S3884 (daily ed. May 23,
2013), but ultimately withdrew it and nominated Richard
Griffin instead, who was confirmed by the Senate on October
29, 2013. 159 CONG. REC. S7635 (daily ed. Oct. 29, 2013).
All told, Solomon served as Acting General Counsel from June
21, 2010 to November 4, 2013.

        C. BOARD PROCEEDINGS AGAINST SOUTHWEST

     SW General, Inc. (Southwest) provides ambulance
services to hospitals in Arizona. Its emergency medical
technicians, nurses and paramedics are represented by the
International Association of Fire Fighters Local I-60,

    2
       The NLRA also authorizes the appointment of a temporary
Acting General Counsel. See 29 U.S.C. § 153(d); see also S. REP.
NO. 105-120, at 16 (FVRA does not override appointment provision
in NLRA (referencing 5 U.S.C. § 3347(a)(1)(A))). The President
did not invoke the NLRA when appointing Solomon,
however—perhaps because the FVRA allows an acting officer to
serve for a longer period of time. Compare 29 U.S.C. § 153(d)
(permitting service for 40 days, tolled while nomination is pending
before Senate), with 5 U.S.C. § 3346 (permitting service for 210
days, tolled while first or second nomination is pending before
Senate).
                              7
AFL-CIO (Union). The most recent collective bargaining
agreement between Southwest and the Union contained a
“Longevity Pay” provision, guaranteeing annual bonuses to
Southwest employees who had been with the company for at
least ten years. In December 2012—after the collective
bargaining agreement expired but before the parties negotiated
a replacement—Southwest stopped paying the longevity
bonuses.

     The Union immediately filed a ULP charge with the
NLRB. Regional Director Cornele Overstreet issued a formal
complaint on January 31, 2013, alleging that Southwest had
unilaterally discontinued longevity payments in violation of
sections 8(a)(1) and 8(a)(5) of the NLRA, 29 U.S.C.
§ 158(a)(1), (5). After a hearing, an administrative law judge
(ALJ) agreed that Southwest had committed a ULP.
Southwest filed fifteen exceptions to the ALJ’s decision, the
second of which challenged the ULP complaint on the ground
that Acting General Counsel Solomon was serving in violation
of the FVRA. See Resp’t’s Exceptions to ALJ Decision at 1
¶ 2, No. 28-CA-094176 (Sept. 5, 2013). In May 2014, the
NLRB adopted the ALJ’s recommended order with only minor
modifications, see 360 N.L.R.B. No. 109 (2014), and it did not
address Southwest’s FVRA challenge.

    Southwest petitioned this Court for review and the Board
cross-petitioned for enforcement. We have jurisdiction
pursuant to 29 U.S.C. § 160(f), (e).

                      II. ANALYSIS

    Southwest maintains that, as of January 2011, Acting
General Counsel Solomon was serving in violation of the
FVRA and, thus, the ULP complaint issued against it in
January 2013 was invalid. Specifically, Southwest argues that
Solomon became ineligible to serve as Acting General Counsel
                                 8
once the President nominated him to be General Counsel. See
5 U.S.C. § 3345(b)(1). 3 In its original brief, the Board
vigorously contested Southwest’s reading of the statute but
made no argument—except in a lone footnote—about the
consequences of an FVRA violation. We therefore asked the
parties to submit supplemental briefs addressing whether an
FVRA violation, assuming one occurred, would nonetheless be
harmless error. With the benefit of the parties’ arguments, we
now conclude that (A) Solomon was serving in violation of the
FVRA when the complaint issued against Southwest and
(B) the violation requires us to vacate the Board’s order.

                                 A.

      The key provision of the FVRA, for present purposes, is
section 3345. For ease of reference, we quote the provision in
full:

                    § 3345. Acting officer
    (a) If an officer of an Executive agency (including the
    Executive Office of the President, and other than the
    Government         Accountability    Office)     whose
    appointment to office is required to be made by the
    President, by and with the advice and consent of the

    3
        We note that Solomon’s nomination was no longer pending
when the ULP complaint issued against Southwest: the Senate had
returned it and the President had not yet resubmitted it. The Board,
however, does not argue that the non-pendency of Solomon’s
nomination should make a difference in our analysis. We therefore
assume it does not.
     We also note that the complaint against Southwest was issued
by Regional Director Overstreet pursuant to a delegation of authority
from Solomon. The Board, however, does not argue that this
delegation survives any defect in the General Counsel’s authority.
We, again, assume arguendo that it does not.
                            9
Senate, dies, resigns, or is otherwise unable to
perform the functions and duties of the office—
     (1) the first assistant to the office of such officer
     shall perform the functions and duties of the
     office temporarily in an acting capacity subject to
     the time limitations of section 3346;
     (2) notwithstanding paragraph (1), the President
     (and only the President) may direct a person who
     serves in an office for which appointment is
     required to be made by the President, by and with
     the advice and consent of the Senate, to perform
     the functions and duties of the vacant office
     temporarily in an acting capacity subject to the
     time limitations of section 3346; or
     (3) notwithstanding paragraph (1), the President
     (and only the President) may direct an officer or
     employee of such Executive agency to perform
     the functions and duties of the vacant office
     temporarily in an acting capacity, subject to the
     time limitations of section 3346, if—
          (A) during the 365-day period preceding the
          date of death, resignation, or beginning of
          inability to serve of the applicable officer,
          the officer or employee served in a position
          in such agency for not less than 90 days; and
          (B) the rate of pay for the position described
          under subparagraph (A) is equal to or greater
          than the minimum rate of pay payable for a
          position at GS-15 of the General Schedule.
(b)(1) Notwithstanding subsection (a)(1), a person
may not serve as an acting officer for an office under
this section, if—
     (A) during the 365-day period preceding the date
     of the death, resignation, or beginning of inability
     to serve, such person—
                                10
              (i) did not serve in the position of first
              assistant to the office of such officer; or
              (ii) served in the position of first assistant to
              the office of such officer for less than 90
              days; and
         (B) the President submits a nomination of such
         person to the Senate for appointment to such
         office.
    (2) Paragraph (1) shall not apply to any person if—
         (A) such person is serving as the first assistant to
         the office of an officer described under
         subsection (a);
         (B) the office of such first assistant is an office
         for which appointment is required to be made by
         the President, by and with the advice and consent
         of the Senate; and
         (C) the Senate has approved the appointment of
         such person to such office.
    (c)(1) Notwithstanding subsection (a)(1), the
    President (and only the President) may direct an
    officer who is nominated by the President for
    reappointment for an additional term to the same
    office in an Executive department without a break in
    service, to continue to serve in that office subject to
    the time limitations in section 3346, until such time as
    the Senate has acted to confirm or reject the
    nomination, notwithstanding adjournment sine die.
    (2) For purposes of this section and sections 3346,
    3347, 3348, 3349, 3349a, and 3349d, the expiration of
    a term of office is an inability to perform the functions
    and duties of such office.

5 U.S.C. § 3345.
                                 11
     Solomon became Acting General Counsel pursuant to
subsection (a)(3)—the senior agency employee provision. As
the Director of the Office of Representation Appeals for the
previous ten years, Solomon easily met the salary and
experience requirements of that subsection.               See id.
§ 3345(a)(3)(A)–(B). According to Southwest, however,
Solomon could no longer serve as Acting General Counsel
once the President nominated him in January 2011 to be
General Counsel. Subsection (b)(1) of the FVRA prohibits a
person from being both the acting officer and the permanent
nominee unless (1) he served as the first assistant to the office
in question for at least 90 of the last 365 days or (2) he was
confirmed by the Senate to be the first assistant. See id.
§ 3345(b)(1)–(2). Solomon was never a first assistant at all so
the exceptions plainly do not apply to him. The Board,
however, contends that the prohibition in subsection (b)(1)
governs only an acting officer who assumes the position
pursuant to subsection (a)(1), not an acting officer who is
directed to serve by the President pursuant to subsections (a)(2)
or (a)(3). Thus, the pivotal question is whether the prohibition
in subsection (b)(1) applies to all acting officers, as Southwest
contends, or just first assistants who become acting officers by
virtue of subsection (a)(1), as the Board contends.
Considering this question de novo, 4 we think Southwest has


     4
         The NLRB is not entitled to Chevron deference when it
interprets the FVRA, “a general statute not committed to [its]
administration.” Soc. Sec. Admin. v. FLRA, 201 F.3d 465, 471
(D.C. Cir. 2000). We also note that, in 1999, the Office of Legal
Counsel (OLC) endorsed the NLRB’s interpretation of subsection
(b)(1). See Guidance on Application of Federal Vacancies Reform
Act of 1998, 23 Op. O.L.C. 60, 64 (1999) (“The limitation on the
ability to be the nominee for the vacant position and to serve as the
acting officer applies only to persons who serve as acting officers by
virtue of having been the first assistant to the office.”). But the
                                    12
the better argument. 5

     The first independent clause of subsection (b)(1) is the
clearest indication of its overall scope. That clause states that
“a person may not serve as an acting officer for an office under
this section.” 5 U.S.C. § 3345(b)(1) (emphases added). The
term “a person” is broad; it covers the full spectrum of possible
candidates for acting officer. See Pfizer, Inc. v. Gov’t of
India, 434 U.S. 308, 312 (1978) (“the phrase ‘any person’ ” has
a “naturally broad and inclusive meaning”). And the phrase
“this section” plainly refers to section 3345 in its entirety.
Throughout the FVRA, the Congress was precise in its use of
internal cross-references.            See, e.g., 5 U.S.C.
§§ 3345(b)(2)(A) (“subsection (a)”); 3345(c)(1) (“subsection
(a)(1)”); 3345(c)(2) (“this section and sections 3346, 3347,
3348 . . .”); 3345(a)(2)–(3) (“paragraph (1)”); 3348(e) (“this
section”). If the Congress had wanted to enact the Board’s
understanding, it would have said “first assistant” and “that
subsection” instead of “a person” and “this section.” Thus,
the plain language of subsection (b)(1) manifests that no
person can serve as both the acting officer and the permanent
nominee (unless one of the exceptions in subsections (b)(1)(A)
or (b)(2) applies).




OLC is not entitled to Chevron deference either. See Crandon v.
United States, 494 U.S. 152, 177 (1990) (“advisory opinion[] . . . of
the . . . OLC . . . is not an administrative interpretation that is entitled
to deference under Chevron”).
     5
       Our decision is in accord with the two other courts that have
considered the question. See Hooks v. Remington Lodging &
Hospitality, LLC, 8 F. Supp. 3d 1178, 1187–89 (D. Alaska 2014);
Hooks v. Kitsap Tenant Support Servs., Inc., No. 13-cv-5470, 2013
WL 4094344, at *2 (W.D. Wash. Aug. 13, 2013).
                               13
      The Board’s main argument to the contrary focuses on the
first dependent clause in subsection (b)(1): “Notwithstanding
subsection (a)(1).”         According to the Board, the
“notwithstanding” clause limits subsection (b)(1)’s prohibition
to first assistants who become acting officers pursuant to
subsection (a)(1). There are several flaws with this argument.
For starters, it is not what the word “notwithstanding” means.
See Sandifer v. U.S. Steel Corp., 134 S. Ct. 870, 876 (2014) (“It
is a fundamental canon of statutory construction that, unless
otherwise defined, words will be interpreted as taking their
ordinary, contemporary, common meaning.” (quotation marks
omitted)). “Notwithstanding” means “in spite of,” OXFORD
ENGLISH DICTIONARY (2d ed. 1989); BLACK’S LAW
DICTIONARY (10th ed. 2014)—not, as the Board would have it,
“for purposes of” or “with respect to.” Here, then, the
“notwithstanding” clause means “to the extent that subsection
(a)(1) deviates from subsection (b)(1), subsection (b)(1)
controls.” See United States v. Fernandez, 887 F.2d 465, 468
(4th Cir. 1989) (proviso “ ‘notwithstanding any other provision
of law’ . . . naturally means that the [statute] should not be
limited by other statutes”); ANTONIN SCALIA & BRYAN A.
GARNER, READING LAW: THE INTERPRETATION OF LEGAL
TEXTS 126 (Thompson/West 2012) (“A dependent phrase that
begins with notwithstanding indicates that the main clause that
it introduces . . . derogates from the provision to which it
refers.”). The Congress likely referenced subsection (a)(1) to
clarify that its command—that the first assistant “shall” take
over as acting officer—does not supersede the prohibition in
subsection (b)(1). But, apart from setting out an order of
operations, the “notwithstanding” clause has no significance
for the ultimate scope of subsection (b)(1). See Kucana v.
Holder, 558 U.S. 233, 238–39 n.1 (2010) (“The introductory
clause [‘Notwithstanding any other provision of law’] does not
define the scope of [the statute]. It simply informs that once
                               14
the scope of the [statute] is determined, [it applies] regardless
of what any other provision or source of law might say.”).

     Context further refutes the Board’s “notwithstanding”
argument. As discussed, the Board’s interpretation of
“notwithstanding” is irreconcilable with the breadth of the
words “a person” and “this section” in the remainder of the
introductory clause. See Maracich v. Spears, 133 S. Ct. 2191,
2205 (2013) (“The provisions of a text should be interpreted in
a way that renders them compatible, not contradictory.”); cf.
also United States v. Emerson, 270 F.3d 203, 233 n.32 (5th Cir.
2001) (“[W]here the preamble and the operative portion of the
statute may reasonably be read consistently with each other,
the preamble may not properly support a reading of the
operative portion which would plainly be at odds with what
otherwise would be its clear meaning.”). Indeed, the only
other time section 3345 uses the phrase “a person” is in
subsection (a)(2) and, there, the phrase is plainly not limited to
a first assistant. Moreover, the Congress used the word
“notwithstanding” several times in section 3345. See 5 U.S.C.
§§ 3345(a)(2)–(3) (“notwithstanding paragraph (1)”);
3345(c)(1) (“Notwithstanding subsection (a)(1)” and
“notwithstanding adjournment sine die”). Each time, it
plainly meant “in spite of” rather than “with respect to.” “It is
a well established rule of statutory construction that a word is
presumed to have the same meaning in all subsections of the
same statute.” Allen v. CSX Transp., Inc., 22 F.3d 1180, 1182
(D.C. Cir. 1994) (quotation marks omitted). Similarly, the
Congress used the phrase “For purposes of” in subsection
(c)(2), which shows that it knew how to use limiting language
when it wanted to. See Vonage Holdings Corp. v. FCC, 489
F.3d 1232, 1240 (D.C. Cir. 2007) (“[W]e have repeatedly held
that where different terms are used in a single piece of
legislation, the court must presume that Congress intended the
terms to have different meanings.” (quotation marks and
                                15
alteration omitted)). The Board’s crabbed interpretation of
“notwithstanding” simply does not pass muster.

       Further, the Board’s reading of subsection (b)(1)—but not
Southwest’s—renders other provisions of section 3345
superfluous. See TRW Inc. v. Andrews, 534 U.S. 19, 31
(2001) (“It is a cardinal principle of statutory construction that
a statute ought, upon the whole, to be so construed that, if it can
be prevented, no clause, sentence, or word shall be
superfluous, void, or insignificant.” (quotation marks
omitted)). In the Board’s view, subsection (b)(1) applies only
to subsection (a)(1)—the first assistant provision. Although
we do not decide its meaning today, subsection (a)(1) may
refer to the person who is serving as first assistant when the
vacancy occurs. Accord 23 Op. O.L.C. at 64 (“[W]e believe
. . . you must be the first assistant when the vacancy occurs in
order to be the acting officer by virtue of being the first
assistant.”). Under this reading, subsection (a)(1) provides a
default rule that automatically promotes someone (the current
first assistant) to be the acting officer without a break in service
and without action by the President. But if subsection (a)(1)
refers to the first assistant at the time of the vacancy, then the
condition in subsection (b)(1)(A)(i)—that the person “did not
serve in the position of first assistant to the office” in the prior
365 days—is inoperative because the current first assistant
necessarily served as the first assistant in the previous year. If
Southwest is correct that subsection (b)(1) applies to all acting
officers, however, then subsection (b)(1)(A)(i) is not
superfluous because many PAS officers (subsection (a)(2)) and
senior agency employees (subsection (a)(3)) will not have
served as the first assistant in the prior year.

     At oral argument, the Board argued—consistent with a
revised OLC opinion—that subsection (a)(1) also applies to a
person who becomes first assistant after the vacancy occurs.
                              16
Oral Arg. Recording 17:02–30:24; accord Designation of
Acting Associate Attorney General, 25 Op. O.L.C. 177, 179–
81 (2001). This interpretation, the Board contends, gives a
nonsuperfluous meaning to subsection (b)(1)(A)(i). Yet, the
Board’s interpretation faces another surplusage problem.
Section 3345(b)(2)(A) allows an acting officer to also be the
permanent nominee if, inter alia, he “is serving as [a] first
assistant.” But the current first assistant—whether he became
first assistant before or after the vacancy—is necessarily
serving as a first assistant. The Board’s interpretation (which
reads “person” in subsection (b) to mean “first assistant”)
creates surplusage whereas Southwest’s interpretation (which
reads “person” to mean “first assistant, PAS officer or senior
agency employee”) does not.

     Perhaps sensing the weakness of its textual arguments, the
Board falls back on legislative history and statutory purpose to
support its interpretation. Its argument needs to be quite
strong because, to repeat, the text of the FVRA plainly supports
Southwest. See Milner v. Dep’t of Navy, 562 U.S. 562, 572
(2011) (“Those of us who make use of legislative history
believe that clear evidence of congressional intent may
illuminate ambiguous text. We will not take the opposite tack
of allowing ambiguous legislative history to muddy clear
statutory language.”); Kloeckner v. Solis, 133 S. Ct. 596, 607
n.4 (2012) (“[E]ven the most formidable argument concerning
the statute’s purposes could not overcome the clarity we find in
the statute’s text.”). As we shall see, however, the Board’s
argument is anything but.

     The Board first points to a floor statement by Senator
Thompson, the chief sponsor of the FVRA. Thompson
presaged the Board’s view, stating, “Under § 3345(b)(1), the
revised reference to § 3345(a)(1) means that this subsection
applies only when the acting officer is the first assistant, and
                                   17
not when the acting officer is designated by the President
pursuant to §§ 3345(a)(2) or 3345(a)(3).” 144 CONG. REC.
S12,822 (daily ed. Oct. 21, 1998). Yet, a statement of a single
Senator—even the bill’s sponsor—is only weak evidence of
congressional intent. See Zuber v. Allen, 396 U.S. 168, 186
(1969) (“Floor debates reflect at best the understanding of
individual Congressmen.”); Chrysler Corp. v. Brown, 441 U.S.
281, 311 (1979) (“The remarks of a single legislator, even the
sponsor, are not controlling in analyzing legislative history.”).
Moreover, Thompson was immediately contradicted by
Senator Byrd—an “original sponsor” of the FVRA. 144
CONG. REC. S12,824 (statement of Sen. Byrd). Byrd’s
statement 6 hewed much more closely to the statutory text and
suggested that subsection (b)(1) applies to all categories of
acting officers. Thus, the floor statements are a wash. See
March v. United States, 506 F.2d 1306, 1314 n.31 (D.C. Cir.
1974) (“[W]here, as here, [congressional debates] reflect
individual interpretations that are contradictory and
ambiguous, they carry no probative weight.”). And Senator
Thompson’s statement is certainly not enough to overcome the
FVRA’s clear text. See Nat’l Ass’n of Mfrs. v. Taylor, 582
F.3d 1, 12 (D.C. Cir. 2009) (“Floor statements from members
of Congress, even from a bill’s sponsors, cannot amend the



     6
        “[T]he officer’s position may . . . be filled temporarily by
either: (1) the first assistant to the vacant office; (2) an executive
officer who has been confirmed by the Senate for his current
position; or (3) a career civil servant, paid at or above the GS-15 rate,
who has served in the agency for at least 90 of the past 365 days.
However, a person may not serve as an acting officer if: (1)(a) he is
not the first assistant, or (b) he has been the first assistant for less
than 90 of the past 365 days, and has not been confirmed for the
position; and (2), the President nominates him to fill the vacant
office.” 144 CONG. REC. S12,824 (emphases added).
                                18
clear and unambiguous language of a statute.” (quotation
marks omitted)).

      The Board next cites a Senate committee report to buttress
its interpretation. The report states that “a first assistant who
has not received Senate confirmation, but who is nominated to
fill the office permanently, can be made the acting officer only
if he has been the first assistant for at least 180 days in the year
preceding the vacancy.” S. REP. NO. 105-250, at 2 (emphasis
added). The committee report, however, is inapposite
because it discusses a different version of the FVRA from the
one ultimately enacted. Specifically, an earlier draft of
subsection (b) provided:

    (b) Notwithstanding section 3346(a)(2), a person may
    not serve as an acting officer for an office under this
    section, if–
         (1) on the date of the death, resignation, or
         beginning of inability to server of the applicable
         officer, such person serves in the position of first
         assistant to such officer;
         (2) during the 365-day period preceding such
         date, such person served in the position of first
         assistant to such officer for less than 180 days;
         and
         (3) the President submits a nomination of such
         person to the Senate for appointment to such
         office.

Id. at 25 (emphases added). This version of subsection (b)
manifestly applies to first assistants only. But the version
ultimately enacted looks quite different. In fact, the change in
phraseology weighs somewhat against the Board’s
interpretation. See Ariz. Pub. Serv. Co. v. EPA, 211 F.3d
1280, 1289 (D.C. Cir. 2000) (“The fact that Congress
                               19
specifically rejected language favorable to [a party’s] position
and enacted instead language that is consistent with [the
opponent’s] interpretation only strengthens our conclusion that
the [opponent] has correctly ascertained Congress’ intent
. . . .”).

     Finally, the Board contends that Southwest’s
interpretation of subsection (b)(1) defeats the purpose behind
subsections (a)(2) and (a)(3): namely, “expanding the pool of
potential acting officers beyond first assistants.” Resp’t’s Br.
38. But accepting Southwest’s interpretation in no way
decreases the pool of people eligible to be an acting officer; it
merely decreases the pool of people eligible to be both the
acting officer and the permanent nominee.

     In short, the text of subsection (b)(1) squarely supports
Southwest’s interpretation and neither the legislative history
nor the purported goal of the FVRA helps the Board. We
therefore hold that the prohibition in subsection (b)(1) applies
to all acting officers, no matter whether they serve pursuant to
subsection (a)(1), (a)(2) or (a)(3). Because Solomon was
never a first assistant and the President nominated him to be
General Counsel on January 5, 2011, the FVRA prohibited him
from serving as Acting General Counsel from that date
forward.

                               B.

     Having concluded that Solomon was serving in violation
of the FVRA when the ULP complaint issued against
Southwest, we must now determine the consequence of that
violation. Southwest believes we must vacate the Board’s
order. If the violation had occurred in the typical federal
office, we might agree. The FVRA renders any action taken
in violation of the statute void ab initio: section 3348(d)
declares that “[a]n action taken by any person who is not acting
                                 20
[in compliance with the FVRA] shall have no force or effect”
and “may not be ratified.” 5 U.S.C. § 3348(d)(1)–(2).
Moreover, without a valid complaint, the Board could not find
Southwest liable for a ULP. See 29 U.S.C. § 160(b) (requiring
complaints); NLRB v. Dant, 344 U.S. 375, 382 (1953) (“[T]he
remedial processes of the [NLRA] to cure [unfair labor]
practices . . . can only be invoked by the issuance of a
complaint.”); NLRB v. Highland Park Mfg. Co., 341 U.S. 322,
325 (1951) (“The Board is a statutory agency, and, when it is
forbidden to investigate or entertain complaints in certain
circumstances, its final order could hardly be valid.”).

    But this is not the typical case. Section 3348(e)(1)
exempts “the General Counsel of the National Labor Relations
Board” from the provisions of “section [3348],” including the
void-ab-initio and no-ratification rules.    See 5 U.S.C.
§ 3348(e)(1). 7 The Board contends that section 3348(e)(1)


    7
        According to a Senate committee report, section 3348(e) was
intended to exempt the General Counsel of the NLRB from “the
vacant office provisions” of the FVRA. S. REP. NO. 105-250, at 20.
The vacant office provision is section 3348(b), which provides that,
absent compliance with the FVRA, an office must “remain vacant”
and “only the head of [the] Executive agency may perform any
function or duty of such office.” 5 U.S.C. § 3348(b)(1)–(2). The
Congress did not want the “head” of the NLRB—i.e., the Board
members—to perform the duties of the General Counsel because the
NLRA intentionally “separate[s] the official who . . . investigate[s]
and charge[s] [ULPs] from the officials who . . . determine whether
th[e] statute ha[s] actually been violated.” S. REP. NO. 105-250, at
20; see also Haleston Drug Stores v. NLRB, 187 F.2d 418, 421 n.3
(9th Cir. 1951). “If the non-delegable duties of the[] general
counsel were somehow to be performed by the [Board members] that
policy would be obliterated.” S. REP. NO. 105-250, at 20. This
explains why the Congress exempted the General Counsel from
section 3348(b) but we are unsure why the Congress also exempted
                                21
allows it to raise arguments like harmless error and the de facto
officer doctrine. See generally 5 U.S.C. § 706 (in reviewing
agency action, “due account shall be taken of the rule of
prejudicial error”); Doolin, 139 F.3d at 212–14. We therefore
assume that section 3348(e)(1) renders the actions of an
improperly serving Acting General Counsel voidable, not void,
and consider the two arguments the Board posits in its
supplemental brief. We express no view on whether section
3348(e)(1) could be understood more broadly to wholly
insulate the Acting General Counsel’s actions even in the event
of an FVRA violation. We similarly express no view on
defenses the Board never raised. See United States v. Hasting,
461 U.S. 499, 510 (1983) (“[W]e are not required to review
records to evaluate a harmless error claim, and do so
sparingly.”).

                      i. Harmless Error

     We first address the “rule of prejudicial error.” 5 U.S.C.
§ 706. As previously discussed, we held in Doolin that any
statutory defect in the acting director’s authority was cured
because a subsequent, properly appointed director ratified his
actions. See 139 F.3d at 213. The Board does not rely on
Doolin’s holding—understandably, inasmuch as no properly
appointed General Counsel ratified the ULP complaint against
Southwest. See generally FEC v. NRA Political Victory
Fund, 513 U.S. 88, 98–99 (1994). The Board instead relies on
a paragraph of dicta from Doolin. In Doolin, we analogized a
complaint in an administrative enforcement proceeding to a
grand jury indictment in a criminal proceeding. See 139 F.3d
at 212. Defects in a grand jury indictment do not constitute
reversible error, Doolin noted, unless they “prejudiced” the

the General Counsel from section 3348(d) (i.e., the no-ratification
and void-ab-initio provisions).
                              22
defendant. Id. (quoting Bank of Nova Scotia v. United States,
487 U.S. 250, 254 (1988)). And a defect does not prejudice
the defendant if a petit jury subsequently finds him guilty
beyond a reasonable doubt. Id. (citing United States v.
Mechanik, 475 U.S. 66, 73 (1986)). The same logic might
apply, we postulated in Doolin, if an agency adjudicator finds a
petitioner liable despite a defective administrative complaint.
See id. Doolin ultimately declined to rely on this hypothesis,
however, because the parties had not briefed it. See id. Here,
on the other hand, the Board brings Doolin’s dicta to the
forefront and argues that the NLRB’s final order renders
harmless any defect in the ULP complaint against Southwest.

     The grand jury analogy in Doolin, like the doctrine of
harmless error generally, focuses on the existence vel non of
“prejudice[]” to the petitioner. Id. But a petitioner need not
demonstrate prejudice in the first place if the alleged error is
“structural” in nature. Landry v. FDIC, 204 F.3d 1125, 1131
(D.C. Cir. 2000). In the grand jury context, for example, the
occurrence of race or sex discrimination in the selection of
grand jurors constitutes a structural error that warrants
automatic reversal. See id. at 1130–31 (citing Vasquez v.
Hillery, 474 U.S. 254, 261 & n.4 (1986) (race); Ballard v.
United States, 329 U.S. 187, 195 (1946) (sex)). In the agency
context, we concluded in Landry that “[i]ssues of separation of
powers” are structural errors that do not require a showing of
prejudice because “it will often be difficult or impossible for
someone subject to a wrongly designed scheme to show that
the design—the structure—played a causal role in his loss.”
Id. at 1131. “[D]emand for a clear causal link to a party’s
harm” would frustrate the “ ‘prophylactic’ ” goal of the
separation of powers—i.e., “ ‘establishing high walls and clear
distinctions because low walls and vague distinctions will not
be judicially defensible in the heat of interbranch conflict.’ ”
Id. (quoting Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 239
                               23
(1995)). Landry rejected the argument that subsequent de
novo review by the Federal Deposit Insurance Commission
could render harmless the fact that the ALJ was serving in
violation of the Appointments Clause. See id. at 1130–32.
“If the process of final de novo review could cleanse the
violation of its harmful impact,” Landry reasoned, “then all
such arrangements would escape judicial review.” Id. at
1132.

      Southwest contends that an FVRA violation is a structural
error that cannot be rendered harmless by subsequent de novo
review. We do not reach that question, however, because we
agree with another one of Southwest’s arguments.
Specifically, the grand jury analogy from Doolin is ill-suited in
this case. In a criminal proceeding, the grand jury and petit
jury are similarly situated and have the same basic task:
determining the defendant’s guilt under the requisite standard
of proof (“probable cause” and “beyond a reasonable doubt,”
respectively). See Mechanik, 475 U.S. at 70. As such, “[a]
later conviction by a petit jury supplies virtual certainty that a
properly constituted grand jury would have indicted.”
Landry, 204 F.3d at 1131 (emphasis added). Here, however,
we lack the same certainty. The NLRB General Counsel is
statutorily independent from the Board, see NLRB v. United
Food & Commercial Workers Union, Local 23, 484 U.S. 112,
124 (1987); Sears, Roebuck, 421 U.S. at 138–39, and he has
“final authority” over the issuance of ULP complaints, 29
U.S.C. § 153(d); see also United Food, 484 U.S. at 126
(General Counsel has “unreviewable discretion to file and
withdraw a complaint”).             He essentially exercises
prosecutorial discretion: he need not issue a complaint even if
he believes a ULP was committed. See United Food, 484 U.S.
at 126, 130. Moreover, the General Counsel sets the
enforcement priorities for the NLRB and generally supervises
its lawyers. See 29 U.S.C. § 153(d); Sears, Roebuck, 421 U.S.
                                24
at 138–42. During oral argument, the Board conceded that, if
the General Counsel’s office were vacant, the NLRB “would
not be issuing complaints.” Oral Arg. Recording 32:51–
32:57. The Board nonetheless argued that, because the type
of ULP charged against Southwest was not “of substantial
legal interest” to Acting General Counsel Solomon, that
particular complaint did not require submission to the General
Counsel’s Office for review beforehand. Id. at 32:06–32:51.
Southwest rightly points out, however, that a different General
Counsel may have imposed different requirements and
procedures during his tenure. See, e.g., Memorandum GC
11-11 from Acting Gen. Counsel Lafe Solomon to All Reg’l
Dirs., Officers-in-Charge, and Resident Officers 1 (Apr. 12,
2011) (identifying four “groups” of matters that must be
submitted to General Counsel for advice, including those that
“involve a policy issue in which I am particularly interested”
and “involve issues as to which the law is in flux as the result of
Board or court decisions”). Accordingly, notwithstanding the
final Board order, we cannot be confident that the complaint
against Southwest would have issued under an Acting General
Counsel other than Solomon. See Haleston Drug Stores, 187
F.2d at 422 n.5 (“[O]scillations in rigor are characteristic of
prosecuting officers.”). Our uncertainty is sufficient to
conclude that Southwest has carried its burden of
demonstrating that the FVRA violation is non-harmless under
the Administrative Procedure Act. See Jicarilla Apache
Nation v. U.S. Dep’t of Interior, 613 F.3d 1112, 1121 n.5 (D.C.
Cir. 2010) (although “[t]he burden to demonstrate prejudicial
error is on the party challenging agency action,” it “is not a
particularly onerous requirement” (quotation marks and
ellipsis omitted)). We therefore conclude that the NLRB
order did not ratify or otherwise render harmless the FVRA
defect in the ULP complaint against Southwest. We note,
however, that our conclusion does not control whether the
                                25
ineligibility of an official with prosecutorial responsibilities in
other contexts should be considered harmless.

                ii. De Facto Officer Doctrine

     The only other argument in the Board’s supplemental brief
is the de facto officer doctrine. This oft-forgotten doctrine has
“feudal origins,” dating back to the 15th century. Andrade v.
Lauer, 729 F.2d 1475, 1496 (D.C. Cir. 1984); see also Note,
The De Facto Officer Doctrine, 63 COLUM. L. REV. 909, 909
n.1 (1963) (“The first reported case to discuss the concept of de
facto authority was The Abbe of Fountaine, 9 Hen. VI, at 32(3)
(1431).”). The doctrine “confers validity upon acts performed
by a person acting under the color of official title even though
it is later discovered that the legality of that person’s
appointment or election to office is deficient.” Ryder v.
United States, 515 U.S. 177, 180 (1995). In its most recent
cases, however, the Supreme Court has limited the doctrine,
declining to apply it when reviewing Appointments Clause
challenges, see id. at 182–83, and important statutory defects to
an adjudicator’s authority, see Nguyen v. United States, 539
U.S. 69, 78 (2003).

     In its traditional form, the de facto officer doctrine
distinguishes between “direct” and “collateral” attacks on an
officer’s authority. Andrade, 729 F.2d at 1496. A collateral
attack challenges “government action on the ground that the
officials who took the action were improperly in office.” Id.
(emphasis added). The de facto officer doctrine bars such
attacks. Id. A direct attack, by contrast, challenges “the
qualifications of the officer, rather than the actions taken by the
officer.” Id. (emphasis added). The de facto officer doctrine
allows such attacks but they can be brought via writ of quo
warranto only. Id. at 1496–97. To obtain quo warranto
against a federal official, an interested party must petition the
                               26
Attorney General of the United States to institute a proceeding
in federal district court. D.C. CODE §§ 16-3501–02. If the
Attorney General declines, the interested party can petition the
court to issue the writ instead. D.C. CODE § 16-3503. Both
the Attorney General and the court, however, have “broad
discretion” to decline to make use of quo warranto. Andrade,
729 F.2d at 1498.

     This Court has rejected the traditional version of the de
facto officer doctrine. See id. at 1498–99. Direct action via
quo warranto is too “cumbersome,” we explained in Andrade,
and “could easily operate to deprive a plaintiff with an
otherwise legitimate claim of the opportunity to have his case
heard.” Id. at 1498. We disapprove of any “interpretation of
the de facto officer doctrine that . . . would render legal norms
concerning appointment and eligibility to hold office
unenforceable.” Id. Instead, we have held that collateral
attacks on an official’s authority are permissible when two
requirements are satisfied:

    First, the plaintiff must bring his action at or around
    the time that the challenged government action is
    taken. Second, the plaintiff must show that the
    agency or department involved has had reasonable
    notice under all the circumstances of the claimed
    defect in the official’s title to office.

Id. at 1499. Both requirements are met here.

     The first requirement, as stated in Andrade, appears on its
face not to fit this case. The plaintiffs in Andrade filed a
separate suit for injunctive and declaratory relief, id. at 1479,
which explains the Court’s instruction to “bring [an] action at
or around the time the challenged government action is taken,”
id. at 1499 (emphases added). Here, by contrast, Southwest is
subject to an enforcement action brought by the NLRB. In
                                27
these circumstances, we have held, a party satisfies the first
Andrade requirement if it challenges an officer’s authority as a
defense to the enforcement action. See FEC v. NRA Political
Victory Fund, 6 F.3d 821, 828 (D.C. Cir. 1993). Of course,
the ordinary rules of exhaustion and forfeiture still apply. See
United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 38
(1952); FEC v. Legi-Tech, Inc., 75 F.3d 704, 707 (D.C. Cir.
1996). In the administrative proceedings below, Southwest
raised its FVRA challenge as an exception to the ALJ decision.
It therefore complied with the NLRA’s jurisdictional
exhaustion requirement. See 29 U.S.C. § 160(e) (“No
objection that has not been urged before the Board . . . shall be
considered by the court,” absent “extraordinary
circumstances”); id. at § 160(f) (incorporating § 160(e)); see
also Trump Plaza Associates v. NLRB, 679 F.3d 822, 829
(D.C. Cir. 2012) (“Cases interpreting section 10(e) look to
whether a party’s exceptions are sufficiently specific to apprise
the Board that an issue might be pursued on appeal.”). And
the Board does not assert that Southwest’s challenge was
otherwise untimely or forfeited. Thus, we assume it was
properly preserved.

     Nor does the Board contest that the second Andrade
requirement—notice—is also satisfied here. To meet this
requirement, “the agency . . . [must] actually know[] of the
claimed defect.” Andrade, 729 F.2d at 1499. Notice ensures
that the agency has a chance to “remedy any defects (especially
narrowly technical defects) either before it permits invalidly
appointed officials to act or shortly thereafter.” Id.; see also
Wilkinson v. Legal Services Corp., 80 F.3d 535, 538 (D.C. Cir.
1996). Here, Southwest notified the NLRB of the defect in
Solomon’s authority by excepting to the ALJ decision. See
Andrade v. Regnery, 824 F.2d 1253, 1256 (D.C. Cir. 1987)
(“The filing of the underlying suit . . . in and of itself notified
the government of appellants’ . . . challenge.”). The Board
                                28
does not challenge the adequacy of this notice. Moreover, the
notice requirement is satisfied if the agency learns of the defect
from any source, not only the petitioner. See Andrade, 729
F.2d at 1499 (“[We] do[] not require . . . that the agency’s
knowledge of the alleged defect must come from the
plaintiff.”). The Board has not informed us when it first
became aware of Solomon’s problematic service. We
therefore cannot say that its notice of the FVRA defect was
inadequate. Accordingly, we conclude that the de facto
officer doctrine does not bar Southwest from challenging
Solomon’s authority.

     Finally, we emphasize the narrowness of our decision.
We hold that the former Acting General Counsel of the NLRB,
Lafe Solomon, served in violation of the FVRA from January
5, 2011 to November 4, 2013. But this case is not Son of Noel
Canning 8 and we do not expect it to retroactively undermine a
host of NLRB decisions. We address the FVRA objection in
this case because the petitioner raised the issue in its exceptions
to the ALJ decision as a defense to an ongoing enforcement
proceeding. We doubt that an employer that failed to timely
raise an FVRA objection—regardless whether enforcement
proceedings are ongoing or concluded—will enjoy the same
success. See 29 U.S.C. § 160(e); Andrade, 729 F.2d at 1499.

    For the foregoing reasons, we grant the petition for review,
deny the cross-application for enforcement and vacate the
NLRB order.

                                                      So ordered.



    8
       Noel Canning v. NLRB, 705 F.3d 490 (D.C. Cir. 2013), aff’d,
134 S. Ct. 2550 (2014).